904 F.2d 699Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Russell James CAMPBELL, Plaintiff-Appellant,v.Fred JORDAN, Commissioner;  Eugene Nuth, Warden MCI-J;William Goble, Classification Supervisor MCI-J;Sgt. Price, Correctional Officer MCI-J,Defendants-Appellees.
No. 90-6037.
United States Court of Appeals, Fourth Circuit.
Submitted:  May 7, 1990.Decided:  May 25, 1990.

Appeal from the United States District Court for the District of Maryland, at Baltimore.  Alexander Harvey, II, Chief District Judge.  (C/A No. 89-1353-H).
Russell James Campbell, appellant pro se.
Stephanie Judith Lane-Weber, Assistant Attorney General, Baltimore, Md., for appellees.
D.Md.
REMANDED.
Before ERVIN, Chief Judge, and CHAPMAN and WILKINS, Circuit Judges.
PER CURIAM:


1
Russell J. Campbell appeals the district court's grant of summary judgment to the defendants in his 42 U.S.C. Sec. 1983 action.  His notice of appeal was filed outside the appeal period prescribed by Fed.R.App.P. 4(a)(1).  However, we construe his notice of appeal to contain a motion for an extension of time pursuant to Fed.R.App.P. 4(a)(5).  Because the district court has not yet acted on Campbell's motion, we remand the appeal to the district court for action on the motion.  The record, as supplemented, should then be returned to this Court for further consideration.

REMANDED